PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/024,387
Filing Date: 17 Sep 2020
Appellant(s): Brown et al.



__________________
Justin S. Talbot
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Grouping of Claims
The Examiner has no comment on Appellant’s groupings.

II. Standard for Claim Interpretation under 37 CFR 1.75(d)(1)
The Examiner has no comment on Appellant’s restatement of the standards of claim interpretation.

III. Interpretation of the term “Compliance Standard”
Appellant argues that “[t]he term ‘compliance standard’ is a term of art understood by one of ordinary skill in the art to be different than a user defined set point of threshold.”  Brief 6.  Examiner respectfully disagrees.  Although the Specification may refer to the idea that “[r]egulations may include standards set by governmental or non-governmental entities,” (see Brief 6-7), this does not provide evidence that the term “compliance standard” is a term of art.  Nor does this provide a clear definition of the term “compliance standard.”  

Appellant also argues that the Specification differentiates between a compliance standard and a setpoint.  Brief 7-8.  This also does not provide a clear definition for the term “compliance standard” or exclude a setpoint from the broadest reasonable interpretation of the term “compliance standard.”  As 

Examiner submits that the term “compliance standard” is broad and indicates an established guideline, policy, or rule, which is not necessarily established by a governmental entity.  This is consistent with the Specification, which indicates that standards may be set by non-governmental entities.  Specification ¶ 2.  A non-governmental entity includes a user of the system.

IV. Legal Standard under 35 USC 103
The Examiner has no comment on Appellant’s summary of the state of the law.

V. Discussion
A. The rejections of claims 1-18 under 35 USC 103 are proper and should be affirmed
Examiner has no comment on Appellant’s summary of the rejections.

	B. Background of Modi
Examiner has no comment on Appellant’s summary of the Modi reference.

	C. Group I – The rejection of independent claim 1 and dependent claim 2 under 35 USC 103 based on Modi is proper and should be affirmed
Appellant first argues that Modi fails to disclose a “compliance standard” as claimed.  Examiner respectfully disagrees.  As is discussed in the Office Action (see page 5) as well as in the Appeal Brief (see page 12-13), Modi provides that the user inputs a setpoint to the system and the system has a maintenance band around the setpoint temperature, which may be, for example, + or - .7 degrees (see 

Appellant argues that Modi does not teach a compliance standard because, as is discussed above, the term “compliance standard” should be defined to be other than a user defined setpoint or threshold.  Examiner respectfully disagrees, for the reasons provided above.  Appellant appears to be attempting to redefine the term “compliance standard” in a narrow manner.  At a minimum, Appellant is attempting to read limitations from the Specification into the claims.  Given the above discussion with regard to the interpretation, Examiner does not find any basis in the Specification for such a narrowing of the term “compliance standard.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant further argues that Modi fails to disclose “a compliance standard defined by a third party.”  Brief 13.  Examiner respectfully disagrees.  Modi contemplates that a user may change the setpoint at [0098].  By changing the setpoint, the user is setting the compliance standard, as is discussed above.  Appellant does not provide any explanation as to why the user does not qualify as a third party.

Appellant argues that Modi is different from the claimed features because Modi does not contemplate compliance in general.  Brief 14.  Examiner respectfully disagrees.  The language of the reference does not have to exactly match the claim language in order to teach the claim limitation.  Rather, claims MUST be given their broadest reasonable interpretation consistent with the specification.  MPEP 2111.



D. Group II – The rejection of independent claim 10 and dependent claims 11 and 13 based on Modi should be affirmed
Appellant’s arguments are similar to those above; Examiner responds as above.

E. Group III – The rejection of dependent claim 3 based on Modi should be affirmed
The Appellant argues that the “thermostat of Modi does not ‘provid[e] a time range when the sensor data is predicted to not meet the compliance standard’ as claimed.”  Brief 17.  Appellant argues that instead, “the thermostat of Modi estimates a time until the user defined setpoint will be reached.”  Brief 17.  The time until the target temperature is reached provides a time range such as “under 10 minutes” as stated by Modi at [0094].  This provides a time range where the compliance standard may not be met.

The Appellant also argues that the time to temperature reported by Modi does not provide a report summarizing the trend data.  Examiner respectfully disagrees.  By providing the time to temperature, a summary of the trend data is being provided (see Modi at Fig. 8A which shows that a trend is calculated 

F. Group IV – The rejection of dependent claim 5 based on Modi should be affirmed
Appellant argues that Modi “fails to provide any consideration of ‘at least one building device’ as claimed.”  Examiner respectfully disagrees.  As is noted in the Final Office Action, the T2T estimate is a notification which indicates that the system controlled by the thermostat (possibly an HVAC unit, as mentioned in Modi at least at [0055][0056] and [0104]) does not meet the compliance standard.  Final Office Action 7-8.  The system controlled by the thermostat is a building device.

G. Group V – The rejection of dependent claim 6 based on Modi should be affirmed
Appellant argues that Modi, as modified by McMillin fails to disclose a “compliance standard.”  Examiner respectfully disagrees, for all the reasons provided above.  The rejection is based on the combination of Modi and McMillin, and, as is established above, Modi discloses a compliance standard.  Further, using the broadest reasonable interpretation, McMillin also contemplates a failure to meet a compliance standard, in that a fault indicates a failure to meet a standard or pass an inspection.

Appellant then argues that “no motivation is provided within Modi” to form the Modi-McMillin combination.  Examiner respectfully disagrees with the requirement that motivation be provided by Modi in order to form the combination.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided motivation to combine the references within the McMillin reference (see the Final Office Action at 11).  

H. Group VI – The rejection of dependent claims 7, 8, and 9 based on Modi should be affirmed
Appellant reiterates the arguments above; Examiner responds as before.

Appellant then argues that Modi does not predict a future compliance issue in that Modi generates a time to temperature based on historical data.  Examiner respectfully disagrees.  By predicting how long it will take for the temperature to reach the desired temperature, a future compliance issue is being predicted (see Modi [0099] and [0100]).

Appellant then argues that Modi does not disclose the limitation of claim 8 because Modi fails to contemplate compliance issues, so therefore, Modi also fails to contemplate attempts to correct compliance issues.  Examiner respectfully disagrees for all the reasons previously discussed.

Appellant further argues that Modi uses “a simpler historical based model that does not assign a reward value after initiating an automatic control action.”  Examiner respectfully disagrees.  Regarding reward values, the Specification provides that “[r]einforcement learning can include generating a reward value based on either the prediction made by the predictive model (e.g., at the step 1008) and the accuracy of the prediction, or the impact of the automated response processes.”  Specification ¶ 0165.  Further, the Specification provides, 
[A] prediction that is determined to be inaccurate may be assigned a small or negative reward value. Accordingly, large or positive reward values may indicate a "good" prediction or automated response that can be repeated or reused in the future for similar condition. When a reward value is negative or small, the associated prediction of response process may be identified as "bad", and the predictive model may be adjusted accordingly.

Specification ¶ 0166.  Therefore, a reward value seems to be an indication of whether the prediction was a good predictor of the actual amount of time it takes for the system to cycle.  As is stated in Modi at [0095] and [0096], the system uses the data points of when the thermostat was activated in order to improve the predictions.  This feedback is interpreted as the reward value. See Final OA 8-9.

Appellant then argues that claim 9 is patentable for at least the same reasons as claim 7.  Examiner responds as above.

I. Group VII – The rejection of dependent claim 12 based on Modi should be affirmed
Appellant reiterates the arguments applied to claim 3, above; Examiner responds as before.

J. Group VIII – The rejection of dependent claim 14 based on Modi should be affirmed
Appellant reiterates the arguments applied to claim 5, above; Examiner responds as before.

K. Group IX – The rejection of dependent claim 15 based on Modi should be affirmed
Appellant reiterates the arguments applied to claim 6, above; Examiner responds as before.

L. Group X – The rejection of dependent claims 16, 17, and 18 based on Modi should be affirmed
Appellant reiterates the arguments applied to claims 7, 8, and 9, above; Examiner responds as before.

VI.  Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        

/Vincent Millin/
Appeal Practice Specialist
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.